       Case 1:16-cv-10047-ALC-SLC Document 178 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
LENORA BROMFIELD,

                                        Plaintiff,

          vs.

BRONX-LEBANON SPECIAL CARE CENTERS;                                                  ORDER
INC.; MS. MARIA COLLURA, SECRETARY OF
HUMAN RESOURCES; MS. OLIVE BROWN,
DIRECTOR OF NURSING; MS. YVONNE
WEATHERBURN, ASSISTANT DIRECTOR OF                                           Docket No. 1: 16-CV-10047-ALC
NURSING, and GRACE BAPTISTE, CERTIFIED
NURSING ASSISTANT,

                                        Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

       THIS MATTER having come before the Court on the application of Defendants, and the
Court having considered the application and for good cause having been shown,

          IT IS, on this __
                         29 day of September, 2020,

          ORDERED as follows:

                    That Samantha N. Tomey has withdrawn as Counsel for the Defendants.




                                                            Sarah L. Cave
                                                            United States Magistrate Judge




5803730v.l
